 EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Cardtronics USA,
Inc., a Delaware corporation (the “Company”), and David Dove (“Executive”).

W I T N E S S E T H:

WHEREAS,  heretofore, Executive has rendered consulting services to the Company
via his consulting company Dove Capital Partners LLC (the “Consulting Firm”) on
a non-exclusive basis; and

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration, hereinafter set forth and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE I
DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1“Board” shall mean the Board of Directors of the Parent Company.

1.2“Cause” shall mean a determination by the Board that Executive (a) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of Executive’s duties with respect to the Company or any of its
affiliates, (b) has refused without proper legal reason to perform Executive’s
duties and responsibilities to the Company or any of its affiliates, (c) has
materially breached any material provision of this Agreement or any written
agreement or corporate policy or code of conduct established by the Company or
any of its affiliates, (d) has willfully engaged in conduct that is materially
injurious to the Company or any of its affiliates, (e) has disclosed without
specific authorization from the Company confidential information of the Company
or any of its affiliates that is materially injurious to any such entity, (f)
has committed an act of theft, fraud, embezzlement, misappropriation or willful
breach of a fiduciary duty to the Company or any of its affiliates, or (g) has
been convicted of (or pleaded no contest to) a crime involving fraud, dishonesty
or moral turpitude or any felony (or a crime of similar import in a foreign
jurisdiction).

1.3“Change in Control” shall mean:

(a)a merger of the Parent Company with another entity, a consolidation involving
the Parent Company, or the sale of all or substantially all of the assets of the
Parent Company to another entity if, in any such case, (i) the holders of equity
securities of the Parent Company immediately prior to such transaction or event
do not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 60% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of



1

 

--------------------------------------------------------------------------------

 

the Parent Company immediately prior to such transaction or event or (ii) the
persons who were members of the Board immediately prior to such transaction or
event shall not constitute at least a majority of the board of directors of the
resulting entity immediately after such transaction or event;

(b)the dissolution or liquidation of the Parent Company;

(c)when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of the
Parent Company; or

(d)as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.

For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Parent Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, and (ii) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Parent
Company” shall refer to the resulting entity and the term “Board” shall refer to
the board of directors (or comparable governing body) of the resulting entity.

1.4“Code” shall mean the Internal Revenue Code of 1996, as amended.

1.5“Date of Termination” shall mean the date specified in the Notice of
Termination relating to termination of Executive’s employment with the Company,
subject to adjustment as provided in Section 3.3.

1.6“Good Reason” shall mean:  

(a)any action or inaction by the Company that constitutes a material breach of
this Agreement; or

(b)the occurrence of any of the following events within the 12-month period
immediately following a Change in Control:  

(A)a diminution in Executive’s Base Salary of five percent (5%) or more;  or

(B)a material diminution in Executive’s authority, duties, or responsibilities;
or

(C)the material diminution of the Executive’s reporting relationship with his
immediate supervisor(s); or 



2

 

--------------------------------------------------------------------------------

 

(D)the involuntary relocation of the geographic location of the Company’s
principal executive offices from 3250 Briarpark Drive, Suite 400, Houston, Texas
77042 by more than 50 miles. 

Notwithstanding the foregoing provisions of this Section 1.6 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the applicable condition giving rise
to Executive’s termination of employment must have arisen without Executive’s
written consent; (ii) Executive must provide written notice to the Company of
such condition in accordance with Section 10.1 within 45 days of the initial
existence of the condition; (iii) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by the Company; and
(4) the date of Executive’s termination of employment must occur within 90 days
after the initial existence of the condition specified in such notice.

1.7“Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive’s employment and the Date of Termination and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. 

1.8“Parent Company” shall mean Cardtronics, Inc., a Delaware corporation.

1.9“Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months after the date of
termination of Executive’s employment with the Company.

ARTICLE II
EMPLOYMENT AND DUTIES

2.1Employment; Effective Date.  The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, pursuant to the terms of this
Agreement beginning as of September 1, 2013 (the “Effective Date”) and
continuing for the period of time set forth in Article III of this Agreement,
subject to the terms and conditions of this Agreement.

2.2Positions.  Initially, the Company shall employ Executive in the position
of Group President, Enterprise Growth of the Company (including the Parent
Company) and the Executive shall report to the Chief Executive Officer of the
Parent Company.  Executive acknowledges and agrees that his title and his
immediate supervisor may change during the term of this Agreement and that such
organizational change alone shall not constitute a Good Reason absent
a concomitant material diminution in Executive’s authority, duties, or
responsibilities.      

2.3Duties and Services.  Executive agrees to serve in the position(s) referred
to in Section 2.2 hereof and to perform diligently and to the best of
Executive’s abilities the duties and services appertaining to such position(s),
as well as such additional duties and services appropriate to such position(s)
which the parties mutually may agree upon from time to time. Executive’s
employment shall also be subject to the policies maintained and established by
the Company that are of general applicability to the Company’s executive
employees, as such policies may be amended from time to time.



3

 

--------------------------------------------------------------------------------

 

2.4Quarterly Performance Reviews.  The Company will perform a quarterly
performance review on the Executive during the Term.  In the event that the
Executive fails three (3) successive quarterly performance reviews, the
Executive will be deemed to have incurred an “Individual Performance Failure.” 

2.5Stock Ownership Guidelines.  During the Term of this Agreement, Executive
will comply with all stock ownership guidelines or policies maintained, from
time to time, by the Company or the Parent.

2.6Other Interests.  Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments (b) engage in charitable and civic activities; provided, however,
that such activities shall be permitted so long as such activities do not
conflict with the business and affairs of the Company or interfere with
Executive’s performance of Executive’s duties hereunder, (c) engage in no more
than one (1) board and one (1) advisory position so long as such activities are
approved by the Board and do not conflict with the business and affairs of the
Company or the Parent Company or interfere with Executive’s performance of
Executive’s duties hereunder, and (d) de minimis other activities such as
non-commercial speeches. For the avoidance of doubt, Executive acknowledges and
agrees that Company is employing him based upon his representation that as of
the Effective Date he has ceased work on all new consulting matters and has
substantially concluded consulting matters previously undertaking by him through
the Consulting Firm.  The Company understands and agrees that the Executive’s
performance of transitional services and the cessation of existing consulting
matters over a period of ninety (90) days, not to exceed five (5) work days in
total, will not be deemed to conflict with or breach this Section 2.6.

2.7Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would materially injure the business,
interests, or reputation of the Company or any of its affiliates. In keeping
with these duties, Executive shall make full disclosure to the Company of all
business opportunities pertaining to the Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT

3.1Term.    Subject to the remaining terms of this Article III, this Agreement
shall be for a term that begins on the Effective Date and continues in effect
through February 28, 2017 (the “Term”). While the Executive’s employment may
continue after the expiration of the Term, this Agreement will terminate, if not
terminated sooner pursuant to Section 3.2, on February 28, 2017, except with
respect to Articles V, VI , VII, VIII and IX.   

3.2Company’s Right to Terminate.  Notwithstanding the provisions of Section 3.1,
the Company may terminate Executive’s employment under this Agreement at any
time for any of the following reasons by providing Executive with a Notice of
Termination:



4

 

--------------------------------------------------------------------------------

 

(a)upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician selected by the Company;  or

(b)Executive’s death; or

(c)for Cause; or

(d)due to an Individual Performance Failure; or

(e)for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.

3.3Executive’s Right to Terminate.  Notwithstanding the provisions of Section
3.1, Executive shall have the right to terminate Executive’s employment under
this Agreement for Good Reason or for any other reason whatsoever or for no
reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination.  In the case of a termination of employment by
Executive pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days,
respectively, from the date such Notice of Termination is given, and the Company
may require a Date of Termination earlier than that specified in the Notice of
Termination (and, if such earlier Date of Termination is so required, it shall
not change the basis for Executive’s termination nor be construed or interpreted
as a termination of employment pursuant to Section 3.1 or Section 3.2).

3.4Deemed Resignations.  Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each affiliate of the Company, and
an automatic resignation of Executive from the Board (if applicable) and from
the board of directors of the Company and any affiliate of the Company and from
the board of directors or similar governing body of any corporation, limited
liability entity or other entity in which the Company or any affiliate holds an
equity interest and with respect to which board or similar governing body
Executive serves as the Company’s or such affiliate’s designee or other
representative.

3.5Meaning of Termination of Employment.  For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
when Executive incurs a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code and applicable administrative
guidance issued thereunder.

ARTICLE IV
COMPENSATION AND BENEFITS

4.1Base Salary.  During the Term of this Agreement, Executive shall receive a
minimum, annualized base salary of $500,000 (the “Base Salary”). Executive’s
annualized base salary shall be reviewed at least annually by the Board (or a
committee thereof) and, in the sole discretion of the Board (or a committee
thereof), such annualized base salary may be increased (but not decreased)
effective as of any date determined by the Board (or a committee thereof). 



5

 

--------------------------------------------------------------------------------

 

Executive’s Base Salary shall be paid in equal installments in accordance with
the Company’s standard policy regarding payment of compensation to executives
but no less frequently than monthly.

4.2Bonuses.  Executive shall be eligible to receive the following bonuses:

(a)a one-time sign-on bonus of $250,000 payable in 2013 or on January 15, 2014,
at the Executive’s discretion, with Executive notifying the Company of the
elected payment date within 30 days following the Effective Date (if Executive
elects payment in 2013 then such payment shall be due within 30 days of such
notification); and  

(b)an annual, calendar-year bonus based on criteria determined in the discretion
of the Board or a committee thereof (the “Annual Bonus”), it being understood
that (i) the target bonus at planned or targeted levels of performance shall be
equal to or not less than 80% of Executive’s Base Salary (the “Annual Target
Bonus”) and (ii) the actual amount of each Annual Bonus shall be determined in
the discretion of the Board or a committee thereof. The Annual Bonus may also be
subject to adjustment for certain pre-established individual performance
targets, or management by objectives, as set by the Board or a committee
thereof, which individual targets or management by objectives shall be assigned
in writing by the Company within 90 days following the inception of the year in
which such targets or management by objectives relate.  The Company shall use
commercially reasonable efforts to pay each Annual Bonus with respect to a
calendar year on or before March 15 of the following calendar year (and in no
event shall an Annual Bonus be paid after December 31 of the following calendar
year).  If Executive has not been employed by the Company since January 1 of the
year that includes the Effective Date, then the Annual Bonus for such year shall
be prorated based on the ratio of the number of days during such calendar year
that Executive was employed by the Company to the number of days in such
calendar year.

4.3Incentive Awards. 

(a)Restricted Stock.  On the Effective Date,  Executive will be awarded
75,000 shares of time-based restricted common stock of the Parent Company (the
“Time-based Award”).  The award shall be governed by the terms and conditions of
the Parent Company’s standard form of restricted stock/unit agreement to be
executed by and between the Company and the Executive on the Effective Date,
provided that the general vesting schedule for the Time-based Award will be as
follows:  25% of the Time-based Award will vest on each of the one year, two
year and three year anniversaries of the Effective Date, and the remaining 25%
of the Time-based Award will vest on February 28, 2017.  

(b)Performance Shares.   On the Effective Date, the Executive will be granted a
target award of 50,000 shares of performance-based restricted common stock of
the Parent Company (the “Performance Award”), which award shall be governed by
the terms and conditions of the Parent Company’s standard form of restricted
stock/unit agreement to be executed by and between the Company and the Executive
on the Effective Date.  The Performance Award will be divided into three
separate tranches of 16,666, 16,666 and 16,668 performance shares each, each
tranche of which will have its own annual performance period (specifically,
calendar years 2014, 2015, and 2016) and performance metrics will be assigned in
writing by the Company within ninety (90) days following the inception of the
year to which such targets apply, in accordance with the requirements of the
Amended and Restated 2007 Stock Incentive Plan (or any successor plan). The



6

 

--------------------------------------------------------------------------------

 

Performance Award will have a threshold payout of 50% of the target Performance
Award, a target payout of 100% of the target Performance Award, and a maximum
payout of 200% of the target Performance Award. The Performance Award is not
intended to comply with the restrictions imposed upon qualified
performance-based compensation awarded pursuant to Section 162(m) of the Code
and the Treasury Regulations promulgated thereunder.

4.4Other Perquisites.  During Executive’s employment hereunder, the Company
shall provide Executive with the same perquisite benefits made available to
other senior executives of the Company.

4.5Expenses.  The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in performing services hereunder, including all
expenses of travel and living expenses while away from home on business or at
the request of and in the service of the Company; provided, in each case, that
such expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company.  Any such reimbursement of expenses shall
be made by the Company upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the Company (but in any
event not later than the close of Executive’s taxable year following the taxable
year in which the expense is incurred by Executive); provided, however, that,
upon Executive’s termination of employment with the Company, in no event shall
any additional reimbursement be made prior to the Section 409A Payment Date to
the extent such payment delay is required under Section 409A(a)(2)(B)(i) of the
Code.  In no event shall any reimbursement be made to Executive for such fees
and expenses incurred after the later of (1) the first anniversary of the date
of Executive’s death or (2) the date that is five years after the date of
Executive’s termination of employment with the Company.

4.6Vacation and Sick Leave.    During Executive’s employment hereunder,
Executive shall be entitled to (a) sick leave in accordance with the Company’s
policies applicable to its senior executives and (b) four weeks paid vacation
each calendar year (none of which may be carried forward to a succeeding year).

4.7Offices.  Subject to Articles II, III, and IV hereof, Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of the Company or any of the Company’s  affiliates and as a member of
any committees of the board of directors of any such entities, and in one or
more executive positions of any of the Company’s  affiliates.

ARTICLE V
PROTECTION OF INFORMATION

5.1Disclosure to and Property of the Company.  For purposes of this Article V,
the term “the Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any of its affiliates’ business, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, product specifications, compositions, manufacturing and
distribution



7

 

--------------------------------------------------------------------------------

 

methods and processes, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer’s organizations or within the organization of acquisition prospects, or
production, marketing and merchandising techniques, prospective names and marks)
and all writings or materials of any type embodying any of such information,
ideas, concepts, improvements, discoveries, inventions and other similar forms
of expression (collectively, “Confidential Information”) shall be disclosed to
the Company and are and shall be the sole and exclusive property of the Company
or its affiliates. Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression (collectively, “Work Product”) are and shall be the sole and
exclusive property of the Company (or its affiliates). Executive agrees to
perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment by the Company, for any reason, Executive promptly shall deliver such
Confidential Information and Work Product, and all copies thereof, to the
Company.

Notwithstanding the foregoing, Confidential Information and Work Product shall
not include information that: (a) is in the public domain other than through any
unlawful act by Executive; (b) was in Executive’s possession prior to the time
it was first made available to Executive by the Company, provided that the
source of such information was not bound by any legal obligation of
confidentiality to the Company; (c) becomes available to Executive from a source
other than the Company, provided that such source is not bound by any legal
obligation of confidentiality to the Company; or (d) was acquired or developed
by Executive other than in breach of this Agreement.    

5.2Disclosure to Executive.  The Company shall disclose to Executive, or place
Executive in a position to have access to or develop, Confidential Information
and Work Product of the Company (or its affiliates); and shall entrust Executive
with business opportunities of the Company (or its affiliates); and shall place
Executive in a position to develop business good will on behalf of the Company
(or its affiliates).

5.3No Unauthorized Use or Disclosure.  Executive agrees to preserve and protect
the confidentiality of all Confidential Information and Work Product of the
Company and its affiliates.  Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of (whether the receiving party is a Competing Business
or otherwise), and Executive shall not remove from the Company premises,
Confidential Information or Work Product of the Company or its affiliates, or
make any use thereof, except, in each case, in the carrying out of Executive’s
responsibilities hereunder.  Executive shall use all reasonable efforts to cause
all persons or entities to whom any Confidential Information shall be disclosed
by Executive hereunder to preserve and protect the confidentiality of such
Confidential Information.  Executive shall have no obligation hereunder to keep
confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide the Company
with prompt notice of such requirement prior to making any such disclosure, so
that the Company may seek an appropriate protective order.  At the request of
the Company at any time, Executive agrees to deliver to the Company all
Confidential Information that Executive may



8

 

--------------------------------------------------------------------------------

 

possess or control. Executive agrees that all Confidential Information of the
Company (whether now or hereafter existing) conceived, discovered or made by
Executive during the period of Executive’s employment by the Company exclusively
belongs to the Company (and not to Executive), and upon request by the Company
for specified Confidential Information, Executive will promptly disclose such
Confidential Information to the Company and perform all actions reasonably
requested by the Company to establish and confirm such exclusive ownership.
 Affiliates of the Company shall be third party beneficiaries of Executive’s
obligations under this Article V. As a result of Executive’s employment by the
Company, Executive may also from time to time have access to, or knowledge of,
Confidential Information or Work Product of third parties, such as customers,
suppliers, partners, joint venturers, and the like, of the Company and its
affiliates. Executive also agrees to preserve and protect the confidentiality of
such third party Confidential Information and Work Product.

5.4Ownership by the Company.  If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work.  If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.

5.5Assistance by Executive.  During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the Company or its affiliates, Executive shall reasonably assist the
Company and its nominee, at reasonable times and for reasonable periods and for
reasonable compensation, in the protection of the Company’s or its affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.



9

 

--------------------------------------------------------------------------------

 

5.6Remedies.  Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
or its affiliates shall be entitled to enforce the provisions of this Article V
by terminating payments then owing to Executive under this Agreement or
otherwise and to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article V but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and Executive’s agents. However, if it is determined that Executive has not
committed a breach of this Article V, then the Company shall resume the payments
and benefits due under this Agreement and pay to Executive and Executive’s
spouse, if applicable, all payments and benefits that had been suspended pending
such determination.

ARTICLE VI
STATEMENTS CONCERNING THE COMPANY AND EXECUTIVE

6.1Statements by Executive.  Executive shall refrain, both during and after the
termination of the employment relationship, from publishing any oral or written
statements about the Company, any of its affiliates or any of the Company’s or
such affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
Confidential Information of the Company, any of its affiliates or any of the
Company’s or any such affiliates’ business affairs, directors, officers,
employees, consultants, agents or representatives, or (c) place the Company, any
of its affiliates, or any of the Company’s or any such affiliates’ directors,
officers, employees, consultants, agents or representatives in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded the Company and its affiliates
under this provision are in addition to any and all rights and remedies
otherwise afforded by law.

6.2Statements by the Company.  The Company shall refrain, both during and after
the termination of the employment relationship, from publishing any oral or
written statements about Executive, any of Executive’s affiliates or any of such
affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
confidential information of Executive, or (c) place Executive in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Executive under this provision
are in addition to any and all rights and remedies otherwise afforded by law.

ARTICLE VII
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

7.1Effect of Termination of Employment on Compensation.    

(a)Expiration of Term, for Cause and Certain Voluntary Terminations.  If
Executive’s employment hereunder shall terminate at the expiration of the Term,
for the reason described in Section 3.2(c), or pursuant to Executive’s
resignation for other than Good Reason, then all compensation and all benefits
to Executive hereunder shall terminate contemporaneously with such termination
of employment, except that Executive shall be entitled to (i) payment of all
accrued and unpaid Base Salary to the Date of Termination, (ii) reimbursement
for all incurred but unreimbursed expenses for which Executive is entitled to
reimbursement in accordance with



10

 

--------------------------------------------------------------------------------

 

Section 4.4, (iii) benefits to which Executive is entitled under the terms of
any applicable benefit plan or program, (iv) payment of any accrued  and unpaid
Annual Bonus amounts for the calendar year prior to the year in which the
termination occurs. Cash payments due to the Executive pursuant to this Section
7.1 shall be paid to Executive in a single lump sum within the 30 day period
following the Executive’s Date of Termination (provided, however, that amounts
payable pursuant to clause (iv) will be paid no earlier than the time that the
bonuses will be paid to employees generally).   In the event that the Executive
resigns for any reason other than Good Reason within the 18 month period
following the Effective Date, the Executive shall return the one-time sign-on
bonus set forth in Section 4.2(a) to the Company within the 90 day period
following the Executive’s Date of Termination. Notwithstanding anything to the
contrary in an individual equity award agreement, in the event that the
Executive resigns for any reason other than Good Reason or the Executive is
terminated by the Company for Cause, the Executive will forfeit all unvested
equity compensation awards that were granted to the Executive by the Company or
the Parent that the Executive holds on the Date of Termination.

(b)Individual Performance Failure.  If the Executive’s employment hereunder is
terminated by the Company due to an Individual Performance Failure, then all
compensation and all benefits to Executive hereunder shall
terminate contemporaneously with such termination of employment, except that (i)
Executive shall be entitled to receive the compensation and benefits described
in clauses (i) through (iv) of Section 7.1(a) and (ii) subject to Executive’s
continued compliance with the restrictive covenants in Articles V, VI and VIII,
and Executive’s delivery, within 50 days after the date of Executive’s
termination of employment, of an executed release substantially in the form of
the release contained at Appendix A (the “Release”), Executive shall receive the
following compensation and benefits from the Company (but no other compensation
or benefits after such termination):  

(A)The Company shall pay to Executive an amount equal to the sum of (1)
 Executive’s Base Salary as of the Date of Termination (or, if there are less
than 12 months remaining in the Term on the Date of Termination, the amount that
would equal the Executive’s Base Salary divided by 12, and multiplied by the
number of full calendar months remaining in the Term) and (2)  the Executive’s
Annual Target Bonus.  The aggregate amount shall generally be divided into and
paid in 24 equal consecutive semi-monthly installments payable on the 15th and
last day of each of the 12 calendar months following the calendar month in which
the Date of Termination occurs; provided, however, that if the Executive has not
yet returned an executed Release on the date that any installments would
otherwise be paid to the Executive pursuant to this paragraph, those
installments will be held by the Company (without interest) and paid to the
Executive along with the first scheduled installment payment that follows the
Executive’s return of a properly executed Release.  In the event that the
Executive is a specified employee on the Date of Termination (as such term is
defined in Section 409A of the Code and as determined by the Company in
accordance with any method permitted under Section 409A of the Code), then, with
respect to any payments of such installment amounts that (x) are not short-term
deferrals within the meaning of Section 409A of the Code, (y) would be paid
during the first six months following the date of Executive’s termination of
employment, and (z) exceed in the aggregate during such six-month period two
times the lesser of Executive’s annualized compensation based upon Executive’s
annual rate of pay for services during the taxable year of Executive preceding
the year in which the termination of employment occurs (adjusted for any
increase during that year



11

 

--------------------------------------------------------------------------------

 

that was expected to continue indefinitely had no termination of employment
occurred) or the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
termination of employment occurs, such payments of such installment amounts in
excess of the amount described in clause (z) above that would otherwise have
been paid during such six-month period shall be accumulated and paid on the date
that is six months after the Date of Termination or such earlier date upon which
such amount can be paid or provided under Section 409A of the Code without being
subject to additional taxes and interest.  The right to payment of the
installment amounts pursuant to this paragraph shall be treated as a right to a
series of separate payments for purposes of Section 409A of the Code. 

(B)During the portion, if any, of the 12-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and/or Sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), the Company shall promptly reimburse Executive on
a monthly basis for the amount Executive pays to effect and continue such
coverage.  

(c)Termination due to Death or Disability.   If Executive’s employment hereunder
shall terminate due to a reason encompassed by Sections 3.2(a) or 3.2(b), then
all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with such termination of employment, except that (i)
Executive shall be entitled to receive the compensation and benefits described
in clauses (i) through (iv) of Section 7.1(a) and (ii) subject to Executive’s
continued compliance with the restrictive covenants in Articles V, VI and VIII
in the event of a termination of employment due to Section 3.2(a), and
Executive’s delivery, within 50 days after the date of Executive’s termination
of employment, of an executed Release (or in the event that the Executive’s
termination occurs due to Section 3.2(b), a release executed by the Executive’s
applicable beneficiary or his estate), Executive (or his beneficiary or estate,
as applicable) shall receive the following compensation and benefits from the
Company (but no other compensation or benefits after such termination):

(A)The Company shall pay to Executive an amount equal to the sum of (1)
Executive’s Base Salary as of the Date of Termination (or, if there are less
than 12 months remaining in the Term on the Date of Termination, the amount that
would equal the Executive’s Base Salary divided by 12, and multiplied by the
number of full calendar months remaining in the Term) and (2) the Executive’s
Annual Target Bonus, pro-rated for the number of days that the Executive
provided employment services under this Agreement during the performance period
to which the Annual Target Bonus relates.  The aggregate amount shall generally
be divided into and paid in 24 equal consecutive semi-monthly installments
payable on the 15th and last day of each of the 12 calendar months following the
calendar month in which the Date of Termination occurs; provided, however, that
if the Executive has not yet returned an executed Release on the date that any
installments would otherwise be paid to the Executive pursuant to this
paragraph, those installments will be held by the Company (without interest) and
paid to the Executive along with the first scheduled installment payment that
follows the Executive’s return of a properly executed Release.  In the event
that the Executive is a specified employee on the Date of Termination (as such
term is defined in Section 409A of the Code



12

 

--------------------------------------------------------------------------------

 

and as determined by the Company in accordance with any method permitted under
Section 409A of the Code), then, with respect to any payments of such
installment amounts that (x) are not short-term deferrals within the meaning of
Section 409A of the Code, (y) would be paid during the first six months
following the date of Executive’s termination of employment, and (z) exceed in
the aggregate during such six-month period two times the lesser of Executive’s
annualized compensation based upon Executive’s annual rate of pay for services
during the taxable year of Executive preceding the year in which the termination
of employment occurs (adjusted for any increase during that year that was
expected to continue indefinitely had no termination of employment occurred) or
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the termination
of employment occurs, such payments of such installment amounts in excess of the
amount described in clause (z) above that would otherwise have been paid during
such six-month period shall be accumulated and paid on the date that is six
months after the Date of Termination or such earlier date upon which such amount
can be paid or provided under Section 409A of the Code without being subject to
additional taxes and interest.  The right to payment of the installment amounts
pursuant to this paragraph shall be treated as a right to a series of separate
payments for purposes of Section 409A of the Code.  

(B)During the portion, if any, of the 12-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s group health plans under
COBRA, and/or Sections 601 through 608 of ERISA, the Company shall promptly
reimburse Executive on a monthly basis for the amount Executive pays to effect
and continue such coverage.

(C)Notwithstanding anything to the contrary in an individual equity award
agreement, the unvested Time-based Award granted to the Executive by the Company
or the Parent that the Executive holds on the Date of Termination will receive
100% vesting.

(D)Notwithstanding anything to the contrary in an individual equity award
agreement, all unvested Performance Awards granted to the Executive by the
Company or the Parent that the Executive holds on the Date of Termination will
be deemed earned or vested at target levels, but further pro-rated based upon
the number of days in the vesting period that the Executive has provided
employment services under this Agreement.

(d)Termination without Cause or for Good Reason.  If Executive’s employment
hereunder shall terminate (i) by action of the Company pursuant to Section 3.2
for any reason other than those encompassed by Sections 3.2(a), 3.2(b), 3.2(c)
or 3.2(d) hereof, or (ii) pursuant to Executive’s resignation for Good Reason,
then all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that (x) Executive
shall be entitled to receive the compensation and benefits described in clauses
(i) through (iii) of Section 7.1(a) and (y)  subject to Executive’s continued
compliance with the restrictive covenants in Articles V, VI and VIII, and
Executive’s delivery, within 50 days after the date of Executive’s termination
of employment, of an executed release substantially in the form of the Release,
Executive shall receive the following compensation and benefits from the Company
(but no other compensation or benefits after such termination): 



13

 

--------------------------------------------------------------------------------

 

(A)The Company shall pay to Executive an amount equal to (i) the sum of the
Executive’s Base Salary as of the Date of Termination and the Annual Target
Bonus, divided by (ii) 12, and multiplied by (iii) the number of full calendar
months remaining in the period beginning on the Date of Termination and ending
on February 28, 2017 (which number shall be no greater than 36, referred to as
the “Maximum Severance Period”). The resulting severance amount shall be paid in
equal and semi-monthly installments on the 15th and last day of each full
calendar month within the Maximum Severance Period;  provided, however, that if
the Executive has not yet returned an executed Release on the date that any
installments would otherwise be paid to the Executive pursuant to this
paragraph, those installments will be held by the Company (without interest) and
paid to the Executive along with the first scheduled installment payment that
follows the Executive’s return of a properly executed Release.  In the event
that the Executive is a specified employee on the Date of Termination (as such
term is defined in Section 409A of the Code and as determined by the Company in
accordance with any method permitted under Section 409A of the Code), then, with
respect to any payments of such installment amounts that (x) are not short-term
deferrals within the meaning of Section 409A of the Code, (y) would be paid
during the first six months following the date of Executive’s termination of
employment, and (z) exceed in the aggregate during such six-month period two
times the lesser of Executive’s annualized compensation based upon Executive’s
annual rate of pay for services during the taxable year of Executive preceding
the year in which the termination of employment occurs (adjusted for any
increase during that year that was expected to continue indefinitely had no
termination of employment occurred) or the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the termination of employment occurs, such payments of such
installment amounts in excess of the amount described in clause (z) above that
would otherwise have been paid during such six-month period shall be accumulated
and paid on the date that is six months after the Date of Termination or such
earlier date upon which such amount can be paid or provided under Section 409A
of the Code without being subject to additional taxes and interest.  The right
to payment of the installment amounts pursuant to this paragraph shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Code.

(B)Notwithstanding anything to the contrary in an individual equity award
agreement, the unvested Time-based Award granted to the Executive by the Company
or the Parent that the Executive holds on the Date of Termination will receive
100% vesting.

(C)Notwithstanding anything to the contrary in an individual equity award
agreement, all unvested Performance Awards granted to the Executive by the
Company or the Parent that the Executive holds on the Date of Termination will
be deemed earned or vested at target levels. 

(D)During the portion, if any, of the 12-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s group health plans under
COBRA, and/or Sections 601 through 608 of ERISA, the Company shall promptly
reimburse Executive on a monthly basis for the amount Executive pays to effect
and continue such coverage.



14

 

--------------------------------------------------------------------------------

 

ARTICLE VIII
NON-COMPETITION AGREEMENT

8.1Definitions.  As used in this Article VIII, the following terms shall have
the following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company, the core products
and services provided by the Company and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area, including,
without limitation, (a) any financial institution or its representative that
manages off-bank-premise kiosks ; (b) a merchant or its representative managing
kiosk operations (c) a diversified company or its representative engaged in
kiosk operations; or (d) any independent ATM sales organization or its
representative .   In no event will the Company or any of its affiliates be
deemed a Competing Business.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Key Competitor” means those Competing Businesses that Company designates in
writing as such within thirty (30) days of the date Executive’s employment with
the Company is terminated; provided, further however, the Company may not
designate more than 5 entities as a Key Competitor. 

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two years following the termination of
Executive’s employment with the Company; provided, however, in the event that
severance payments are paid to the Executive pursuant to Section 7.1(c), the
Prohibited Period will be the full period that the Executive is employed and it
will extend to the end of the Maximum Severance Period.

“Restricted Area” means the United States of America, the United Kingdom or
Europe.

8.2Non-Competition; Non-Solicitation.  Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article VIII (i) in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article V of this



15

 

--------------------------------------------------------------------------------

 

Agreement; (ii) as part of the consideration for the compensation and benefits
to be paid to Executive hereunder (including, without limitation, the severance
payable under Article VII), (iii) to protect the trade secrets and confidential
information of the Company or its affiliates disclosed or entrusted to Executive
by the Company or its affiliates or created or developed by Executive for the
Company or its affiliates, the business goodwill of the Company or its
affiliates developed through the efforts of Executive and/or the business
opportunities disclosed or entrusted to Executive by the Company or its
affiliates and (iv) as an additional incentive for the Company to enter into
this Agreement. 

(a)Subject to the exceptions set forth in Section 8.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will not, and
Executive will cause Executive’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee, partner, owner or member of (or an
independent contractor to), control or participate in or be connected with or
loan money to, sell or lease equipment to or sell or lease real property to any
business, individual, partnership, firm, corporation or other entity which
engages in a Competing Business in the Restricted Area.

(b)Notwithstanding the restrictions contained in Section 8.2(a), Executive or
any of Executive’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 8.2(a), provided that
neither Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.  In
addition, the restrictions contained in Section 8.2(a) shall not preclude
Executive from being employed by any financial institution so long as
Executive’s principal duties at such institution are not directly and primarily
related to the Business.

(c)Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company or any of its
affiliates any person who or which is a customer, contractor, consultant,
supplier, or vendor of any of such entities during the period during which
Executive is employed by the Company. Notwithstanding the foregoing, the
restrictions of clause (i) of this Section 8.2(c) shall not apply with respect
to (A) an officer or employee whose employment has been involuntarily terminated
by his or her employer (other than for cause), (B) an officer or employee who
has voluntarily terminated employment with the Company and its affiliates and
who has not been employed by any of such entities for at least one year, (C) an
officer or employee who responds to a general solicitation that is not
specifically directed at officers and employees of the Company or any of its
affiliates.

(d)During the Prohibited Period, each time Executive accepts a consulting
engagement or becomes employed by any Competing Business he shall give written
notice to the Company of such engagement or employment within twenty-one  (21)
days of the commencement thereof.  Furthermore, and notwithstanding anything to
the contrary in this Agreement, Executive



16

 

--------------------------------------------------------------------------------

 

acknowledges and understands that at no time during the Prohibited Period may he
accept any engagement or employment of any nature with any of the entities that
Companies identifies as a  Key Competitor following the termination of
Executive’s employment with the Company. 

(e)Executive may seek the written consent of the Company, which may be withheld
for any or no reason, to waive the provisions of this Article VIII on a
case-by-case basis.

(f)The restrictions contained in Section 8.2 shall not apply to any product or
services that the Company provided during Executive’s employment but that the
Company no longer provides at the Date of Termination.

8.3Relief.  Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 8.2 hereof are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company. Executive and the Company also acknowledge that money damages would not
be sufficient remedy for any breach of this Article VIII by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article VIII by terminating payments then owing to Executive under this
Agreement or otherwise and to specific performance and injunctive relief as
remedies for such breach or any threatened breach.  Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents. However, if it is determined
that Executive has not committed a breach of this Article VIII, then the Company
shall resume the payments and benefits due under this Agreement and pay to
Executive all payments and benefits that had been suspended pending such
determination.

8.4Reasonableness; Enforcement.  Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article VIII. Executive acknowledges that the geographic scope and duration of
the covenants contained in this Article VIII are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the nature and wide
geographic scope of the operations of the Business, (b) Executive’s level of
control over and contact with the Business in all jurisdictions in which it is
conducted, (c) the fact that the Business is conducted throughout the Restricted
Area and (d) the amount of compensation and Confidential Information that
Executive is receiving in connection with the performance of Executive’s duties
hereunder. It is the desire and intent of the parties that the provisions of
this Article VIII be enforced to the fullest extent permitted under applicable
Legal Requirements, whether now or hereafter in effect and therefore, to the
extent permitted by applicable Legal Requirements, Executive and the Company
hereby waive any provision of applicable Legal Requirements that would render
any provision of this Article VIII invalid or unenforceable.

8.5Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article VIII would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from the Company to justify such
restriction. Further, Executive acknowledges that Executive’s skills are such
that Executive can be gainfully employed in non-competitive employment, and that
the agreement not to compete will not prevent Executive from



17

 

--------------------------------------------------------------------------------

 

earning a living. Nevertheless, if any of the aforesaid restrictions are found
by a court of competent jurisdiction to be unreasonable, or overly broad as to
geographic area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and Executive intend to make this provision enforceable
under the law or laws of all applicable States, Provinces and other
jurisdictions so that the entire agreement not to compete and this Agreement as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to Executive under this Agreement.

ARTICLE IX
DISPUTE RESOLUTION

9.1Dispute Resolution.  If any dispute arises out of this Agreement or out of or
in connection with any equity compensation award made to Executive by the
Company or any of its affiliates, the “complaining party” shall give the “other
party” written notice of such dispute. The other party shall have 10 business
days to resolve the dispute to the complaining party’s satisfaction. If the
dispute is not resolved by the end of such period, either disputing party may
require the other to submit to non-binding mediation with the assistance of a
neutral, unaffiliated mediator. If the parties encounter difficulty in agreeing
upon a neutral unaffiliated mediator, they shall seek the assistance of the
American Arbitration Association (“AAA”) in the selection process. If mediation
is unsuccessful, or if mediation is not requested by a party, either party may
by written notice demand arbitration of the dispute as set out below, and each
party hereto expressly agrees to submit to, and be bound by, such arbitration.

(a)Unless the parties agree on the appointment of a single arbitrator, the
dispute shall be referred to one arbitrator appointed by the AAA.  The
arbitrator will set the rules and timing of the arbitration, but will generally
follow the employment rules of the AAA and this Agreement where same are
applicable and shall provide for a reasoned opinion.

(b)The arbitration hearing will in no event take place more than 180 days after
the appointment of the arbitrator.

(c)The mediation and the arbitration will take place in Houston, Texas unless
otherwise unanimously agreed to by the parties.

(d)The results of the arbitration and the decision of the arbitrator will be
final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.

(e)All costs and expenses of the mediation and arbitration shall be borne
equally by the Company and Executive.  The arbitrator shall award the prevailing
party its reasonable attorneys fees incurred in connection with the dispute. 

Executive and the Company explicitly recognize that no provision of this Article
IX shall prevent either party from seeking to resolve any dispute relating to
Article V or Article VIII or this Agreement in a court of law. 



18

 

--------------------------------------------------------------------------------

 

ARTICLE X
MISCELLANEOUS

10.1Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

If to Executive, addressed to:David Dove

1100 Uptown Park Blvd. #134

Houston, Texas 77056

 

If to the Company, addressed to:Cardtronics USA, Inc.

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  General CounselFacsimile:  832-308-4761



or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

10.2Applicable Law; Submission to Jurisdiction.  

(a)This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b)With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of Texas.

10.3No Waiver.  No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

10.4Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10.5Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

10.6Withholding of Taxes and Other Employee Deductions.  Except as otherwise
provided in this Agreement, the Company may withhold from any benefits and
payments made pursuant to this Agreement all federal, state, city and other
taxes and withholdings as may be



19

 

--------------------------------------------------------------------------------

 

required pursuant to any law or governmental regulation or ruling and all other
customary deductions made with respect to the Company’s employees generally.

10.7Headings.  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

10.8Gender and Plurals.   Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

10.9Affiliate.  As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity.  Without limiting the scope
of the preceding sentence, the Parent Company shall be deemed to be an affiliate
of the Company for all purposes of this Agreement.

10.10Successors.  This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company.  Except as provided in the
preceding sentence and in Section 2.2, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit or obligation of either party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.  In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate.

10.11Term.Termination of this Agreement shall not affect any right or obligation
of any party which is accrued or vested prior to such termination.  Without
limiting the scope of the preceding sentence, the provisions of Articles V, VI,
VII, VIII and IX shall survive any termination of the employment relationship
and/or of this Agreement.

10.12Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.

10.13Modification; Waiver.  Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.

10.14Actions by the Board.  Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive if Executive is a member of the Board,
and Executive shall not have any right to vote or decide upon any such matter. 

10.15Delayed Payment Restriction.  Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein would
be subject to additional taxes and interest under Section 409A of the Code if
Executive’s receipt of such payment or benefit is not



20

 

--------------------------------------------------------------------------------

 

delayed until the Section 409A Payment Date, then such payment or benefit shall
not be provided to Executive (or Executive’s estate, if applicable) until the
Section 409A Payment Date.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on August
19, 2013.

 

CARDTRONICS USA, INC.

 

 

By:    /s/ Debra Bronder___________________    

Name:    Debra Bronder___________________  

Title:    EVP____________________________  

 

 

 

 

/s/ David Dove_________________________

DAVID DOVE

 

Attachments:



Appendix “A”-Release Agreement

 

 

21

 

--------------------------------------------------------------------------------

 

 

APPENDIX A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
_______________ ____, 20___, by and between David Dove (“Executive”) and
Cardtronics USA, Inc., a Delaware corporation (the “Company”).

(a)For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with Section 7.1(b) of
the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, Cardtronics, Inc., their affiliates and subsidiaries and
the past, present and future stockholders, members, partners, directors,
managers, employees, agents, attorneys, heirs, legal representatives, successors
and assigns of the foregoing, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind for Executive’s
employment with any Company Party, the termination of such employment, and any
other acts or omissions on or prior to the date of this Agreement including
without limitation any alleged violation through the date of this Agreement of: 
(i) the Age Discrimination in Employment Act of 1967, as amended; (ii) Title VII
of the Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Section 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any state anti-discrimination law;
(xii) any state wage and hour law; (xiii) any other local, state or federal law,
regulation or ordinance; (xiv) any public policy, contract, tort, or common law
claim; (xv) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters; (xvi) any and all rights, benefits or
claims Executive may have under any employment contract, incentive compensation
plan or stock option plan with any Company Party or to any ownership interest in
any Company Party except as expressly provided in the Employment Agreement and
any stock option or other equity compensation agreement between Executive and
the Company and (xvii) any claim for compensation or benefits of any kind not
expressly set forth in the Employment Agreement or any such stock option or
other equity compensation agreement (collectively, the “Released Claims”).  In
no event shall the Released Claims include (a) any claim which arises after the
date of this Agreement, or (b) any claim to vested benefits under an employee
benefit plan, or (c) any claims for contractual payments under the Employment
Agreement, (d) rights and claims Executive cannot by law waive (e.g., claims for
unemployment insurance benefits, claims under workers’ compensation laws); (e)
rights and claims to indemnification from or by the Company pursuant to any
applicable provision of the Company’s by-laws or charter, applicable
indemnification or analogous agreement, or insurance policy covering activities
and actions taken by Executive as an agent, officer or employee of Company, or
(f) rights and claims regarding equity granted by the Company to Executive,
including but not limited to the time-based restricted stock and
performance-based restricted stock granted hereunder, which rights shall be
governed by the applicable equity agreement and plan.  Notwithstanding this
release of liability, nothing in this Agreement prevents Executive from filing
any non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or



1

 

--------------------------------------------------------------------------------

 

comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agency; however,
Executive understands and agrees that Executive is waiving any and all rights to
recover any monetary or personal relief or recovery as a result of such EEOC, or
comparable state or local agency proceeding or subsequent legal actions. This
Agreement is not intended to indicate that any such claims exist or that, if
they do exist, they are meritorious.  Rather, Executive is simply agreeing that,
in exchange for the consideration recited in the first sentence of this
paragraph, any and all potential claims of this nature that Executive may have
against the Company Parties as of the date of this Agreement, regardless of
whether they actually exist, are expressly settled, compromised and waived.  By
signing this Agreement, Executive is bound by it.  Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement.  This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit.  THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.  

(b)Executive agrees not to bring or join, but may defend, any lawsuit against
any of the Company Parties in any court relating to any of the Released Claims. 
Executive represents that Executive has not brought or joined any lawsuit or
filed any charge or claim against any of the Company Parties in any court or
before any government agency and has made no assignment of any rights Executive
has asserted or may have against any of the Company Parties to any person or
entity, in each case, with respect to any Released Claims.

(c)By executing and delivering this Agreement, Executive acknowledges that:

(i)Executive has carefully read this Agreement;

(ii)Executive has had at least twenty-one (21) days to consider this Agreement
before the execution and delivery hereof to the Company;

(iii)Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and

(iv)Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the Chief Executive Officer
of the Company before 11:59 p.m., Houston, Texas time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this



2

 

--------------------------------------------------------------------------------

 

Agreement shall be of no force or effect and shall be null and void ab initio. 
No consideration shall be paid if this Agreement is revoked by Executive in the
foregoing manner.

Executed on this _______day of _____________, _______.

 

_________________________________  

_________________________________

 

STATE OF §

§

COUNTY OF §

 

BEFORE ME, the undersigned authority personally appeared _______________, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this _____ day of ______________, ________.

_____________________________________

NOTARY PUBLIC in and for the

State of ___________________

My Commission Expires:  ________________

Identification produced:

 

 

 

 



3

 

--------------------------------------------------------------------------------